Citation Nr: 1047516	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-11 427	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
headaches, from May 31, 2007 until January 1, 2009.  

2.  Entitlement to a disability rating, in excess of 30 percent, 
for headaches, from January 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1947 to August 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), St. 
Petersburg, Florida, which granted an initial noncompensable 
evaluation for headaches.  

This matter was previously before the Board in September 2009 and 
was remanded for further development, including to request 
further information from the Veteran and to provide the Veteran 
with a new VA examination.  Those matters have been addressed by 
the RO.

A February 2010 rating decision granted a 30 percent disability 
rating for the Veteran's service-connected headaches, from 
January 1, 2009.  The case was again before the Board in October 
2010.  That Board decision noted that the Veteran had not 
withdrawn his claim and was presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).   However, in a November 2010 statement, the 
Veteran indicated that he had "no problem with your decision 2-
17-10 awarding me 30% for headaches."  Such a statement 
indicates that he was not seeking the maximum benefit and was 
content with the findings of the February 2010 rating decision, 
which encompasses both rating stages of his migraines.  He 
further stated that if his claim for ischemic heart disease due 
to Agent Orange exposure is acted on, "a decision for headaches 
will be unnecessary."

The issue of ischemic heart disease secondary to Agent 
Orange exposure was noted by the Veteran in his November 
2010 statement, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the 
AOJ for appropriate action.  

The Board also notes that the Veteran also made statements in 
regards to the October 2010 Board decision denying a rating in 
excess of 10 percent for his service-connected ankle.  The Board 
notes that all Board decisions are final on the date stamped on 
the face of the decision.  However, if the Veteran would like to 
a file a motion for reconsideration, the requirements for such a 
motion are outlined in 38 C.F.R. § 20.1001.  The statement 
provided by the Veteran does not presently meet those 
requirements and a motion for reconsideration is not currently 
before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1947 until August 1970.  

2.  On November 26, 2010, prior to the promulgation of a decision 
in the appeals, the Board received notification from the 
appellant that a withdrawal of the appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals and they are dismissed.

ORDER

The appeals are dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


